PER CURIAM.
After carefully considering the record and briefs on appeal, we affirm for substantially the reasons stated by the district court. Among other issues, substantial evidence supported the ALJ’s conclusion that the appellant lacked good cause for failing to seek reconsideration of the 1998 application. 20 C.F.R. §§ 416.1409, 416.1411. Manso-Pizarro v. Sec’y of Health & Human Servs., 76 F.3d 15 (1st Cir.1996). The record showed that he was able to follow simple instructions, file the application on his own and engage in other activities. Resolving evidentiary conflicts is the ALJ’s prerogative. Rodriguez Pagan v. Sec’y of Health & Human Servs., 819 F.2d 1 (1st Cir.1987). Appellant makes no showing of any basis to reopen the 1995 case.
Affirmed. 1st Cir. R. 27(c).